 Case 2:17-cr-00061-LGW-BWC Document 53 Filed 05/20/20 Page 1 of 3




          In the United States District Court                                FILED



          for the Southern District of Georgia
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 12:21 pm, May 20, 2020


                  Brunswick Division
UNITED STATES OF AMERICA,


     v.                                    CR 217-061

TRACY WAYNE CROSBY,

     Defendant.

                                 ORDER

     Before the Court is Defendant Tracy Crosby’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act.       Dkt. No. 51.      For the reasons below,

Crosby’s motion is DISMISSED.

                              BACKGROUND

     In June 2018, under a written plea agreement, Crosby pleaded

guilty to sex trafficking of a minor, in violation of 18 U.S.C.

§§ 1591(a)(1) and (b)(2).    Dkt. Nos. 31, 32.    In October 2018, the

Court sentenced Crosby to 128 months’ imprisonment with the Bureau

of Prisons (“BOP”).   Dkt. No. 47.    Crosby did not directly appeal.

According to the BOP website, Crosby is currently incarcerated at

FCI Petersburg Low located in Hopewell, Virginia, with a projected

release date of December 31, 2026.

     Crosby now moves for reduction in sentence via compassionate

release under 18 U.S.C. § 3582(c)(1)(A).      Crosby’s motion is based
    Case 2:17-cr-00061-LGW-BWC Document 53 Filed 05/20/20 Page 2 of 3



on the COVID-19 pandemic and his concern for his health.                   As the

Government      notes,    however,    Crosby       has    not    exhausted     his

administrative remedies with the BOP as required by 18 U.S.C.

§ 3582(c)(1)(A).

                                 DISCUSSION

       Before a prisoner can file a motion under 18 U.S.C. § 3582,

he must first have “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

[his] behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility, whichever is

earlier.” Id. § 3582(c)(1)(A).          Here, Crosby shows that he filed

a reduction in sentence request with the BOP on March 31, 2020. 1

Dkt. No. 51-1 at 6.       It appears that Crosby’s request was denied

on April 10, 2020.        Id. at 5.         Contained in the denial is the

following language:

       If you are not satisfied with this response to your
       request, you may commence an appeal of this decision via
       the administrative remedy process by submitting your
       concerns on the appropriate form (BP-9) within 20 days
       of the receipt of this response.

Id.    Crosby does not allege that he filed an appeal of the Warden’s

denial, and no such denial is attached to his motion.                     Indeed,

Crosby     states   in   his   motion       that   he    has    “not   filed   the




1
  In that request, Crosby claimed he was “an inmate over 60 years-old.”
Dkt. No. 51-1 at 6. In reality, Crosby is only 44 years old. Dkt. No.
51-1 at 8.

                                        2
 Case 2:17-cr-00061-LGW-BWC Document 53 Filed 05/20/20 Page 3 of 3



Administrative       Remedy,”    in   part,     because      doing    so   would    be

“futile.”   Id. at 1.

     Because     Crosby    has   not    provided       the   Court     with   enough

information     to   conclude    he    has     exhausted     his     administrative

remedies, the Court must dismiss his motion. See United States v.

Coates, 775 F. App’x 669, 671 (11th Cir. 2019) (“Nothing in the

record   before      us   here   indicates       [defendant]         exhausted     his

administrative       remedies    before       filing   his    request      with    the

district court. The district court therefore lacked jurisdiction

to   consider    [defendant’s]        motion.”).        Furthermore,        Crosby’s

futility argument is unpersuasive.             Title 18 U.S.C. § 3582(c) does

not contain a futility exception for the administrative remedy

process, and the Court will not create one.

     Accordingly, Crosby’s motion, dkt. no. 51, is DISMISSED.



     SO ORDERED, this 20th day of May, 2020.




                                       __________________________________
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                          3
